Appellant brought suit against respondent alleging that he, appellant, through the solicitation of respondent, had purchased certain stock in a corporation and that respondent had orally guaranteed to repurchase the stock from appellant at any time that appellant might become dissatisfied with his purchase. In a second cause of action an additional subsequent promise in writing to repay the sum is alleged. Appellant appeals to this court from the judgment in favor of respondent.
[1] Appellant, in so far as his brief goes, apparently contends that the findings and judgment are not supported by the evidence and yet fails to print in the record the findings and conclusions of the lower court. In fact, the notice to the clerk, specifying in detail the exact papers desired, fails to enumerate the findings. *Page 111 
Also appellant has not printed in his brief as required by section 953c of the Code of Civil Procedure, the portions of the record relied upon for a reversal.
Our examination of the transcript of the evidence shows sufficient evidence to support a finding in favor of respondent that there was not such an oral guarantee nor a subsequent promise in writing as claimed by appellant.
The judgment is affirmed.
Works, P.J., and Craig, J., concurred.